DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a light string having, inter alia, “a plurality of second light emitting diodes, each of the plurality of second light emitting diodes having a second turn-on voltage, wherein the first turn-on voltage is less than the second turn-on voltage; and a plurality of impedance elements, each of the plurality of impedance elements connected in series to one of the plurality of second light emitting diodes to form a plurality of series circuits, each of the plurality of series circuits comprising one of the plurality of second light emitting diodes and one of the plurality of impedance elements connected in series; wherein one end of each of the plurality of series circuits is electrically connected to the first power wire, and another end of each of the plurality of series circuits is electrically connected to the second power wire, such that each of the plurality of series circuits is connected to the other in parallel” (claim 1). The remaining claims 2-11 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shao, Patent No. 10,959,308; Shao, Patent No. 10,989,371; Jiang et al., Patent No. 10,624,160.
                                                   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844